            Case 6:21-cv-00454-ADA Document 1 Filed 04/30/21 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


SCRAMOGE, LTD.,

                      Plaintiff,                    Case No. 6:21-cv-00454

               v.                                   JURY TRIAL DEMANDED

SAMSUNG ELECTRONICS CO., LTD.; and
SAMSUNG ELECTRONICS AMERICA, INC.,

                      Defendants.



               COMPLAINT FOR PATENT INFRINGEMENT
  AGAINST SAMSUNG ELECTRONICS CO., LTD AND SAMSUNG ELECTRONICS
                          AMERICA, INC.

       This is an action for patent infringement arising under the Patent Laws of the United States

of America, 35 U.S.C. § 1 et seq., in which Plaintiff Scramoge, Ltd. (“Plaintiff” or “Scramoge”)

makes the following allegations against Defendants Samsung Electronics Co., Ltd. and Samsung

Electronics America, Inc. (collectively, “Defendants” or “Samsung”):

                                       INTRODUCTION

       1.      This complaint arises from Samsung’s unlawful infringement of the following

United States patents owned by Plaintiff, which relate to improvements in wireless charging of

mobile devices: United States Patent Nos. 9,553,476 (the “’476 Patent”), 9,825,482 (the “’482

Patent”), and 9,997,962 (the “’962 Patent”) (collectively, the “Asserted Patents”).

                                            PARTIES

       2.      Plaintiff Scramoge, Ltd. is a limited liability company organized and existing under

the law of Ireland, with its principal place of business at The Hyde Building, Suite 23, The Park,




                                                1
            Case 6:21-cv-00454-ADA Document 1 Filed 04/30/21 Page 2 of 9




Carrickmines, Dublin 18, Ireland. Scramoge is the sole owner by assignment of all right, title, and

interest in the Asserted Patents.

       3.      On information and belief, Defendant Samsung Electronics Co., Ltd. is a

corporation organized under the laws of South Korea, with its principal place of business at 129

Samsung-Ro, Maetan-3dong, Yeongtong-gu, Suwon-si, Gyeonggi-do, 443-742, South Korea.

       4.      On information and belief, Defendant Samsung Electronics America, Inc., a wholly

owned subsidiary of Samsung Electronics Co., Ltd., is a corporation organized under the laws of

the State of New York, with its principal place of business at 85 Challenger Rd., Ridgefield Park,

New Jersey 07660.

                                    JURISDICTION AND VENUE

       5.      This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

       6.      This Court has personal jurisdiction over Samsung in this action because Samsung

has committed acts within this District giving rise to this action and has established minimum

contacts with this forum such that the exercise of jurisdiction over Samsung would not offend

traditional notions of fair play and substantial justice. Samsung, directly and through subsidiaries

or intermediaries, has committed and continues to commit acts of infringement in this District by,

among other things, importing, offering to sell, and selling products that infringe the Asserted

Patents.

       7.      Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b). Defendant

Samsung Electronics America, Inc. is registered to do business in Texas. Additionally, upon

information and belief, Defendants have transacted business in this District and have committed




                                                 2
             Case 6:21-cv-00454-ADA Document 1 Filed 04/30/21 Page 3 of 9




acts of direct and indirect infringement in this District by, among other things, making, using,

offering to sell, selling, and importing products that infringe the Asserted Patents. Defendants have

regular and established places of businesses in this District, including at 12100 Samsung

Boulevard, Austin, Texas 78754; 7300 Ranch Road 2222, Austin, Texas 78730; and 1700 Scenic

Loop, Round Rock, Texas 78681. See Exhibits 1-3. Additionally, venue is proper as to a foreign

defendant in any district. 28 U.S.C. § 1391(c)(3); In re HTC Corp., 889 F.3d 1349 (Fed. Cir. 2018).

Defendant Samsung Electronics Co., Ltd. is a foreign corporation organized under the laws of

Korea, with a principal place of business in Korea.

                                             COUNT I

                      INFRINGEMENT OF U.S. PATENT NO. 9,553,476

        8.      Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        9.      Plaintiff owns by assignment all rights, title, and interest, including the right to

recover damages for past, present, and future infringement, in U.S. Patent No. 9,553,476, entitled

“Antenna assembly and method for manufacturing same.” The ’476 Patent was duly and legally

issued by the United States Patent and Trademark Office on January 24, 2017. A true and correct

copy of the ’476 Patent is attached as Exhibit 4.

        10.     On information and belief, Samsung makes, uses, offers for sale, sells, and/or

imports certain products and services, including without limitation the Samsung Galaxy sub-

models S6 Edge, S7, S7 Edge, S8, Note 8, S9, Note 9, S9+, S10e, S10, S10+, S10 5G, Note 10,

Note 10+, Note 10+ 5G, S20, S20 5G, S20+, S20+ 5G, S20 Ultra LTE/5G, Note 20, Note 20 5G,

Note 20 Ultra 5G, S21, S21+, S21 Ultra, Fold, and Z Fold2 5G (“Accused Products”), that directly

infringe, literally and/or under the doctrine of equivalents, one or more claims of the ’476 Patent.




                                                    3
           Case 6:21-cv-00454-ADA Document 1 Filed 04/30/21 Page 4 of 9




Identification of the accused products will be provided in Plaintiff’s infringement contentions

pursuant to the Court’s scheduling order.

        11.     The Accused Products satisfy all claim limitations of one or more claims of the ’476

Patent. A claim chart comparing exemplary independent claim 1 of the ’476 Patent to

representative Accused Products is attached as Exhibit 5.

        12.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Samsung has injured Plaintiff and is liable for infringement of the ’476

Patent pursuant to 35 U.S.C. § 271.

        13.     As a result of Samsung’s infringement of the ’476 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Samsung’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Samsung, together with

interest and costs as fixed by the Court.

        14.     Samsung’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’476 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                             COUNT II

                      INFRINGEMENT OF U.S. PATENT NO. 9,825,482

        15.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        16.     Plaintiff owns by assignment all rights, title, and interest, including the right to

recover damages for past, present, and future infringement, in U.S. Patent No. 9,825,482, entitled

“Electromagnetic booster for wireless charging and method of manufacturing the same.” The ’482




                                                  4
          Case 6:21-cv-00454-ADA Document 1 Filed 04/30/21 Page 5 of 9




Patent was duly and legally issued by the United States Patent and Trademark Office on November

21, 2017. A true and correct copy of the ’482 Patent is attached as Exhibit 6.

       17.     On information and belief, Samsung makes, uses, offers for sale, sells, and/or

imports certain products and services, including without limitation Samsung Galaxy sub-models

S8, Note 8, S9, Note 9, S9+, S10e, S10, S10+, S10 5G, Note 10, Note 10+, Note 10+ 5G, S20, S20

5G, S20+, S20+ 5G, S20 Ultra LTE/5G, Note 20, Note 20 5G, Note 20 Ultra 5G, S21, S21+, S21

Ultra, Fold, and Z Fold2 5G (“Accused Products”), that directly infringe, literally and/or under the

doctrine of equivalents, one or more claims of the ’482 Patent. Identification of the accused

products will be provided in Plaintiff’s infringement contentions pursuant to the Court’s

scheduling order.

       18.     The Accused Products satisfy all claim limitations of one or more claims of the ’482

Patent. A claim chart comparing exemplary independent claim 16 of the ’482 Patent to

representative Accused Products is attached as Exhibit 7.

       19.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Samsung has injured Plaintiff and is liable for infringement of the ’482

Patent pursuant to 35 U.S.C. § 271.

       20.     As a result of Samsung’s infringement of the ’482 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Samsung’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Samsung, together with

interest and costs as fixed by the Court.

       21.     Samsung’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’482 Patent,




                                                 5
           Case 6:21-cv-00454-ADA Document 1 Filed 04/30/21 Page 6 of 9




and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                            COUNT III

                      INFRINGEMENT OF U.S. PATENT NO. 9,997,962

        22.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        23.     Plaintiff owns by assignment all rights, title, and interest, including the right to

recover damages for past, present, and future infringement, in U.S. Patent No. 9,997,962, entitled

“Receiving antenna and wireless power receiving device including the same.” The ’962 Patent was

duly and legally issued by the United States Patent and Trademark Office on June 12, 2018. A true

and correct copy of the ’962 Patent is attached as Exhibit 8.

        24.     On information and belief, Samsung makes, uses, offers for sale, sells, and/or

imports certain products, including without limitation the Samsung Galaxy sub-models S6 Edge,

S7, S7 Edge, S8, Note 8, S9, Note 9, S9+, S10e, S10, S10+, S10 5G, Note 10, Note 10+, Note 10+

5G, S20, S20 5G, S20+, S20+ 5G, S20 Ultra LTE/5G, Note 20, Note 20 5G, Note 20 Ultra 5G,

S21, S21+, S21 Ultra, Fold, and Z Fold2 5G (“Accused Products”), that directly infringe, literally

and/or under the doctrine of equivalents, one or more claims of the ’962 Patent. Identification of

the accused products will be provided in Plaintiff’s infringement contentions pursuant to the

Court’s scheduling order.

        25.     The Accused Products satisfy all claim limitations of one or more claims of the ’962

Patent. A claim chart comparing exemplary independent claim 1 of the ’962 Patent to

representative Accused Products is attached as Exhibit 9.




                                                  6
            Case 6:21-cv-00454-ADA Document 1 Filed 04/30/21 Page 7 of 9




       26.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Samsung has injured Plaintiff and is liable for infringement of the ’962

Patent pursuant to 35 U.S.C. § 271.

       27.     As a result of Samsung’s infringement of the ’962 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Samsung’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Samsung, together with

interest and costs as fixed by the Court.

       28.     Samsung’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’962 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter:

       a.      A judgment in favor of Plaintiff that Samsung has infringed, either literally and/or

under the doctrine of equivalents, the ’476, ’482, and ’962 Patents;

       b.      A permanent injunction prohibiting Samsung from further acts of infringement of

the ’476, ’482, and ’962 Patents;

       c.      A judgment and order requiring Samsung to pay Plaintiff its damages, costs,

expenses, and pre-judgment and post-judgment interest for Samsung’s infringement of

the ’476, ’482, and ’962 Patents;

       d.      A judgment and order requiring Samsung to pay Plaintiff compulsory ongoing

licensing fees, as determined by the Court in equity.

       e.      A judgment and order requiring Samsung to provide an accounting and to pay



                                                 7
            Case 6:21-cv-00454-ADA Document 1 Filed 04/30/21 Page 8 of 9




supplemental damages to Plaintiff, including without limitation, pre-judgment and post-judgment

interest and compensation for infringing products released after the filing of this case that are not

colorably different from the accused products;

       f.        A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees against Samsung; and

       g.        Any and all other relief as the Court may deem appropriate and just under the

circumstances.

                                  DEMAND FOR JURY TRIAL

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.




Dated: April 30, 2021                 Respectfully submitted,

                                              /s/ Reza Mirzaie

                                              Reza Mirzaie (CA SBN 246953)
                                              rmirzaie@raklaw.com
                                              Marc A. Fenster (CA SBN 181067)
                                              mfenster@raklaw.com
                                              Brian D. Ledahl (CA SBN 186579)
                                              bledahl@raklaw.com
                                              James A. Milkey (CA SBN 281213)
                                              jmilkey@raklaw.com
                                              Christian W. Conkle (CA SBN 306374)
                                              cconkle@raklaw.com
                                              Jonathan Ma (CA SBN 312773)
                                              jma@raklaw.com
                                              Brett E. Cooper (NY SBN BC6256)
                                              bcooper@raklaw.com
                                              Drew B. Hollander (NY SBN DH8096)
                                              dhollander@raklaw.com
                                              Seth Hasenour (TX SBN 24059910)
                                              shasenour@raklaw.com
                                              RUSS AUGUST & KABAT



                                                 8
Case 6:21-cv-00454-ADA Document 1 Filed 04/30/21 Page 9 of 9




                           12424 Wilshire Blvd. 12th Floor
                           Los Angeles, CA 90025
                           Phone: (310) 826-7474
                           Facsimile: (310) 826-6991


                           Attorneys for Plaintiff Scramoge, Ltd.




                              9
